Case: 12-40712       Document: 00512196700         Page: 1     Date Filed: 04/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 3, 2013
                                     No. 12-40712
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CEASAR GONZALES, also known as Rene Castro, also known as Ceasar Elliot
Gonzales,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-120-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Ceasar Gonzales appeals his 44-month sentence for unlawful presence in
the United States under 8 U.S.C. § 1326(b). He contends that the district court
plainly erred by imposing the 16-level crime of violence enhancement in U.S.S.G.
§ 2L1.2 based upon his prior conviction for burglary of a habitation under Texas
Penal Code § 30.02(a)(1). According to Gonzales, the Texas offense does not
qualify as the enumerated offense of burglary of a dwelling in the commentary


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40712     Document: 00512196700       Page: 2   Date Filed: 04/03/2013

                                    No. 12-40712

to § 2L1.2 because Texas defines “owner” to include “a person who[] has . . . a
greater right to possession of the property than the actor.”
      Because Gonzales did not object to the enhancement in the district court,
we review for plain error. See United States v. Morales-Mota, 704 F.3d 410, 411
(5th Cir. 2013).     We rejected a materially indistinguishable argument in
Morales-Mota, 704 F.3d at 412-13. In light of Morales-Mota, we find no error
here, plain or otherwise. See id.
      AFFIRMED.




                                         2